IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-41123
                          Summary Calendar

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GARY DEAN FISHER,

                                        Defendant-Appellant.
                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-98-CR-117-1
                       - - - - - - - - - -

                            May 10, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Gary Dean Fisher appeals his conviction, following a jury

trial, for possessing approximately 129 kilograms of marijuana

with intent to distribute, in violation of 21 U.S.C.

§ 841(b)(1)(B).    The evidence was not insufficient to support the

conviction.    See United States v. El-Zoubi, 993 F.2d 442, 445

(5th Cir. 1993).    Although the marijuana was concealed in a

hidden compartment in Fisher’s fishing boat, there was

circumstantial evidence, including evidence that the boat had

been altered in a manner that should have been apparent to



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41123
                                -2-

Fisher, that he had knowledge of the presence of marijuana in the



boat.   See United States v. Cano-Guel, 167 F.3d 900, 904 (5th

Cir. 1999); United States v. Ortega Reyna, 148 F.3d 540, 544 (5th

Cir. 1998).

     AFFIRMED.